In a well-prepared motion for a rehearing appellant takes the position that since there is testimony in the record from one *Page 574 
witness to the effect that appellant drove an automobile upon a public highway at the rate of approximately seventy-five miles per hour while intoxicated and while so operating said automobile upon the highway he ran into the car driven by the deceased, his conviction for the offense of negligent homicide cannot stand, because Article 1240, P. C., takes it out of the realm of negligent homicide. This contention is based upon the fact that one witness testified that when he reached the scene of the collision a very few minutes after it occurred, appellant was lying upon the ground; that he was unconscious and his breath carried the odor of whisky. This fact alone would not absolutely and unqualifiedly show that he was drunk and make him guilty of murder under Article 42 of the Penal Code, which reads as follows:
"One intending to commit a felony and who in the act of preparing for or executing the same shall through mistake or accident do another act which, if voluntarily done, would be a felony, shall receive the punishment affixed to the felony actually committed."
It would still be a question of fact for the jury to determine whether or not appellant was drunk at the time of the collision although his breath may have carried the odor of liquor. A person may have had a drink of whisky and his breath carry the odor and yet he may not be drunk. The jury were not required to believe that part of the witness' testimony in which he expressed his opinion that the appellant was drunk, based solely upon the odor of whisky on his breath. However, we are not advised by the record what instructions the court gave to the jury. It may be that the court charged the jury that if they believed from the evidence that if appellant was drunk at the time and place of the collision, to acquit him. If such an instruction was given, appellant would have no just ground for complaint.
Believing that the case was properly disposed of on the original submission, appellant's motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 575